Citation Nr: 9918784	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  98-08 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetic peripheral 
neuropathy, also claimed as peripheral neuropathy as 
secondary to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1964 to April 
1967.  He served in Vietnam and his decorations include the 
Vietnam Campaign Medal with device, the Vietnam Service Medal 
with 1 star, and the Navy Unit Citation Medal.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for peripheral neuropathy.  

In October 1997, the veteran submitted a statement in which 
he indicated that he wished to clarify that he was claiming 
service connection for peripheral neuropathy based on 
exposure to Agent Orange while in Vietnam in 1965.  Pursuant 
to an April 1998 rating action, service connection was denied 
for peripheral neuropathy, claimed as a result of exposure to 
herbicides.  



REMAND

The veteran has contended that service connection is 
warranted for his currently diagnosed diabetic peripheral 
neuropathy.  He has also claimed service connection for 
peripheral neuropathy as secondary to Agent Orange exposure 
during his military service in Vietnam.  

Having reviewed the record, the Board has concluded that this 
claim must be returned to the RO in order to ensure 
compliance with due process considerations.  Specifically, 
the record indicates that service connection was denied for 
diabetic peripheral neuropathy pursuant to a rating action of 
September 22, 1997.  However, that rating action did not 
include consideration of the veteran's service medical 
records, which were received at the RO on September 1997.  In 
addition, the Statement of the Case, which was subsequently 
issued in April 1998, does not discuss the veteran's service 
medical records with regard to the veteran's claim for 
service connection for peripheral neuropathy.  In fact, the 
April 1998 Statement of the Case states that "the veteran's 
service medical records are currently unavailable for 
review."  

Thus, the record indicates that the veteran has yet to 
receive a Statement of the Case which discusses the service 
medical records and the evidence contained therein in 
conjunction with his claim.  In addition, the RO denied 
service connection for peripheral neuropathy, claimed as 
secondary to Agent Orange exposure, pursuant to an April 1998 
rating decision.  However, a Supplemental Statement of the 
Case has not yet been issued with regard to the veteran's 
Agent Orange claim, although he has indicated his intention 
to modify his original claim to include consideration of the 
relationship between peripheral neuropathy and Agent Orange 
exposure.  

The Board notes the following regulatory requirements:

A Supplemental Statement of the Case, so 
identified, will be furnished to the appellant and 
his or her representative, if any, when additional 
pertinent evidence is received after a Statement of 
the Case or the most recent Supplemental Statement 
of the Case has been issued, when a material defect 
in the Statement of the Case or a prior 
Supplemental Statement of the Case is discovered, 
or when, for any other reason, the Statement of the 
Case or a prior Supplemental Statement of the Case 
is inadequate.  38 C.F.R. § 19.31.  

In the Board's view, the April 1998 Statement of the Case is 
inadequate in that it does not discuss the veteran's service 
medical records; nor does it provide the veteran with 
pertinent laws and regulations pertaining to service 
connection for disabilities claimed as a result of herbicide 
exposure.  On remand, therefore, the RO will have the 
opportunity to issue a Supplemental Statement of the Case to 
correct these deficiencies.  



Accordingly, this claim is REMANDED for the 
following actions:

1.  The RO should provide the 
veteran and his representative with 
a Supplemental Statement of the Case 
which discusses all of the pertinent 
evidence of record, to include the 
service medical records, in 
conjunction with the veteran's 
claim.  The Supplemental Statement 
of the Case should discuss the 
veteran's claim for service 
connection for peripheral neuropathy 
both on a direct basis and on the 
basis that the peripheral neuropathy 
is secondary to Agent Orange 
exposure in Vietnam.  The laws and 
regulations pertaining to service 
connection on a presumptive basis 
for disabilities claimed as a result 
of herbicide exposure should be 
provided, as well as any and all 
additional pertinent laws and 
regulations of which the veteran 
should be informed.  The veteran and 
his representative should be 
provided with an appropriate amount 
of time within which to respond to 
the Supplemental Statement of the 
Case, and this claim should be 
thereafter returned to the Board for 
further action, as appropriate.   

2.  This claim must be afforded 
expeditious treatment by the RO.  
The law requires that all claims 
that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans 
Claims for additional development or 
other appropriate action must be 
handled in an expeditious manner.  
See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and 
Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to 
provide expeditious handling of all 
cases that have been remanded by the 
Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-
38.03.

The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










